debt. Rather than proceed with the purchase or a merger, RDC and
                 Paonessa entered into an employment agreement.
                               During this time, Clearwater was a subcontractor for Jaynes
                 Corporation on a project to remodel a portion of the Clark County Family
                 Court Building. At the conclusion of the project, RDC and Paonessa
                 disputed who was entitled to receive the final payment from Jaynes.
                 Consequently, Jaynes filed an interpleader action in the district court.
                 Clearwater and RDC filed separate answers, cross-claims, and third-party
                 complaints for breach of contract, among other claims. The final payment
                 from Jaynes was deposited with the court, Jaynes was released from the
                 action, and RDC and Clearwater were ordered to litigate or settle between
                 themselves.
                               Prior to trial, RDC extended to Clearwater and Paonessa an
                 apportioned offer of judgment for half of the final payment from Jaynes.
                 Paonessa and Clearwater rejected the offer. Following a bench trial, the
                 court decided all claims in favor of RDC and awarded it the entire Jaynes
                 payment. Accordingly, RDC filed a post-judgment motion for fees and
                 costs pursuant to NRS 17.115 and NRCP 68. The court denied RDC's
                 motion for fees, but granted its motion for costs. On appeal, Paonessa
                 challenges the district court's decision on the merits, and on cross-appeal,
                 RDC challenges the district court's denial of its motion for attorney fees.
                 District court findings of fact
                               Clearwater contends that the district court was clearly
                 erroneous in finding that (1) RDC did not make a profit on the remodel
                 project; (2) RDC was not in possession of any assets that belonged to
                 Clearwater or Paonessa; and (3) RDC's principals were not parties to any
                 agreement, intended or alleged, for the purchase of Clearwater. Findings
                 of fact are clearly erroneous and subject to reversal when "there is no
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 evidence in support of [them]." Pink v. Busch, 100 Nev. 684, 688, 691 P.2d
456, 459 (1984). In a contract dispute, the complaining party carries the
                 burden of proof.   See 23 Richard A. Lord, Williston on Contracts § 63:14
                 (4th ed. 2002).
                             Regarding Clearwater's first contention, Clearwater's only
                 proof that RDC profited from the project is a report that profits of $886.14
                 were anticipated when the project was 99% complete. This does not
                 conclusively establish that RDC profited from the project. At trial,
                 Paonessa conceded that he did not know if any profits were realized; and
                 Clearwater does not even argue (let alone prove) that the remaining 1% of
                 the project would have cost less than $886.14 to complete. Clearwater's
                 unsupported argument that RDC may have realized a profit does not
                 justify reversal. Accordingly, we conclude that the district court did not
                 err in finding that RDC did not profit from the project.
                             Second, the district court did not err in finding that RDC is
                 not in possession of any of Clearwater's assets. Possession is "having or
                 holding property in one's power; the exercise of dominion over
                 property. ... The detention or use of a physical thing with the intent to
                 hold it as one's own."     Black's Law Dictionary 1351 (10th ed. 2014).
                 Paonessa took three water heaters that Clearwater owned to RDC's
                 facilities, along with the rest of Clearwater's inventory and assets, when
                 he vacated Clearwater's business premises. Paonessa testified at trial
                 that he was informed he could retrieve the water heaters from RDC.
                 RDC's principals also testified at trial that RDC has no use for the heaters
                 and wants Paonessa to remove them. RDC solely "possesses" the water
                 heaters because Paonessa failed to retrieve them pursuant to RDC's



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                    direction. Therefore, we conclude that RDC does not have the intent
                    necessary to possess the heaters from a legal perspective.
                                  Third, Clearwater argues that RDC's letter of intent and the
                    financial documentation it gave RDC preclude the trial court's finding that
                    RDC's principals did not agree to purchase Clearwater. This argument is
                    unpersuasive. RDC explains that after reviewing the financial
                    information, its accountant advised against purchasing Clearwater due to
                    its substantial debt. Testimony at trial indicated that a review of financial
                    documentation is generally necessary to allow the purchasing company to
                    perform due diligence. We consequently conclude that the district court
                    did not err in finding that RDC's principals did not agree to purchase
                    Clearwater.
                    The district court's legal conclusions
                                  Clearwater contends that the district court erred in concluding
                    as a matter of law that (1) Paonessa interfered with the payment from
                    Jaynes to RDC, and (2) that RDC was not unjustly enriched.
                                  A determination based on factual conclusions but requiring
                    distinctively legal analysis is reviewed as a mixed question of law and fact.
                    Hernandez v. State, 124 Nev. 639, 646,188 P.3d 1126, 1131 (2008). Thus,
                    deference will be given to factual findings so long as those findings are
                    supported by substantial evidence and are not clearly erroneous; the legal
                    consequences of those factual findings will be reviewed de novo.    Ybarra v.
                    State, 127 Nev. 47, 58, 247 P.3d 269, 276 (2011).
                                  The district court did not clearly err when it determined that
                    Paonessa interfered with payments from Jaynes, because the court heard
                    testimony that Paonessa misappropriated a check that the parties
                    designated for deposit in RDC's account.     See Pink, 100 Nev. at 688,691
                    P.2d at 459. Paonessa did not dispute this testimony. Hence, we conclude
SUPREME COURT
        OF
     NEVADA
                                                             4
(0) 1947A    Apyo
                 that the district court did not err in concluding Paonessa interfered with
                 the payment.
                             Clearwater also failed to prove that RDC was unjustly
                 enriched. See Kitchin   V.   Mori, 84 Nev. 181, 184, 437 P.2d 865, 866 (1968)
                 (stating that the burden is on the alleging party to prove unjust
                 enrichment); see also Unionamerica Mortg. & Equity Trust v. McDonald,
                 97 Nev. 210, 212, 626 P.2d 1272, 1273 (1981) (defining unjust enrichment).
                 Clearwater failed to prove that RDC profited during the time that it
                 employed Paonessa. Clearwater also failed to prove any damages or an
                 amount of damages. And Clearwater failed to prove that Paonessa's
                 salary and RDC's payment of Clearwater's debts was inadequate
                 compensation. Consequently, we conclude the district court did not err in
                 determining that RDC was not unjustly enriched.
                 Employment agreement
                             Clearwater contends that the district court erred by failing to
                 identify which of two similar employment agreements executed by the
                 parties (trial exhibit 6 agreement or trial exhibit 16 agreement) was valid.
                 It also contends that limiting enforcement of the agreement to the joint
                 payment requirement was erroneous.
                             At trial, the parties disputed which version of the employment
                 agreement (exhibit 6 or 16) controlled. If exhibit 16 controlled, as
                 Paonessa contends, the terms of the contract may have required RDC to
                 employ Paonessa for a minimum of three years.' If exhibit 6 controlled, as
                 RDC contends, the terms of the contract do not require RDC to employ

                       'The agreement referenced as exhibit 16 states that "Mario
                 Paonessa agrees to obtain and maintain Plumbing, Class 'Cl' Qualified
                 Employee (QE) status with RDC while maintaining his employee status
                 for same for a period of not less than three (3) year[s]."
SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    e
                   Paonessa for any specific length of time. 2 Accordingly, whether RDC could
                   terminate Paonessa's employment without being in breach of the
                   employment agreement depends upon which agreement controls.
                                 The existence of a contract is a question of fact, "requiring this
                   court to defer to the district court's findings unless they are clearly
                   erroneous or not based on substantial evidence."        May v. Anderson, 121
Nev. 668, 672-73, 119 P.3d 1254, 1257 (2005). Unfortunately, the district
                   court's order does not expressly state which version of the contract that
                   the court found to be binding; the court's findings simply indicate that
                   "Recreation Development Company entered into an [']Employment and
                   Projects Transactions Agreement' (the 'agreement') with Clearwater and
                   Paonessa and said agreement is valid and binding." Regardless, "[i]ri the
                   absence of an express finding it is the duty of the appellate court to
                   presume the findings of the lower court to have been such as were
                   necessary to support the judgment." Edwards v. Jones, 49 Nev. 342, 352,
                   246 P. 688, 691 (1926).
                                 We conclude that a careful reading of the district court's order
                   reflects that it found exhibit 6 to be the controlling agreement, because in
                   the district court's findings of fact, the court quoted language from exhibit
                   6. The language quoted in the district court's findings of fact does not
                   appear in exhibit 16. Moreover, the district court's order explicitly states
                   that the agreement is valid and binding. Therefore, we conclude that the
                   district court did not find that the only enforceable term is the joint
                   payment provision.


                         2 The agreement referenced as exhibit 6 states, "Mario Paonessa
                   agrees to obtain and maintain Plumbing, Class 'Cl' Qualified Employee
                   (QE) status with RDC while maintaining his employee status for same."
SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 1947A    erD
                     Attorney fees
                                     RDC requests that this court reverse the district court's denial
                     of its motion for attorney's fees and remand the matter for a hearing on
                     the amount of fees. RDC asserts that the district court abused its
                     discretion in denying its request for fees because the court did not apply
                     the factors as required in Beattie v. Thomas, 99 Nev. 579, 588-89, 668 P.2d
268, 274 (1983).
                                     This court reviews attorney fees awards for an abuse of
                     discretion. Gunderson v. D.R. Horton, Inc., 130 Nev. Adv. Op. No. 9, 319
P.3d 606, 615 (2014). The district court's ruling will be upheld unless "the
                     trial court's exercise of discretion [in evaluating the Beattie factors] is
                     arbitrary or capricious."      Schouweiler v. Yancey Co.,   101 Nev. 827, 833,
                     712 P.2d 786, 790 (1985).
                                     Offerees who reject an offer of judgment but fail to obtain a
                     more favorable judgment "shall pay the offeror's post-offer costs,
                     applicable interest on the judgment from the time of the offer to the time
                     of entry of the judgment and reasonable attorney's fees, if any be allowed."
                     NRCP 68(f)(2) (emphasis added); see also NRS 17.115(4)(d)(3). When the
                     trial court finds that an offer of judgment was valid, the court "must
                     consider and weigh" the factors enumerated in Beattie. Gunderson, 130
Nev. Adv. Op. No. 9, 319 P.3d at 615 (emphasis added).
                                     We cannot say that the district court's decision was arbitrary
                     or capricious in this instance. Implicitly, the court's minutes reflect that
                     the court found the joint offer of judgment valid for the purposes of NRS
                     17.115 and NRCP 68 sanctions and that it considered the Beattie factors in
                     its denial of attorney fees. See Beattie, 99 Nev. at 588-89, 668 P.2d at 274.
                     Further, the court's order stated that Paonessa's claims were not brought

SUPREME COURT
        OF
     NEVADA
                                                              7
(0) 1947A    4tep,
                    in bad faith and his decision to reject the offer of judgment and proceed to
                    trial was not grossly unreasonable.
                                However, the court's written order did not address the
                    remaining two Beattie factors. Although "the district court's failure to
                    make explicit findings is not a per se abuse of discretion," the record must
                    nonetheless reflect that the district court considered all the factors.   Wynn
                    v. Smith, 117 Nev. 6, 13, 16 P.3d 424, 428-29 (2001). Here, the court's
                    minutes and the record are insufficient to clearly reflect that the district
                    court properly considered the validity of the offer of judgment and all of
                    the Beattie factors. See Schwartz v. Estate of Greenspun, 110 Nev. 1042,
                    1049-50, 881 P.2d 638, 642-43 (1994); see also NRCP 58(c); Rust v. Clark
                    Cnty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (an oral
                    pronouncement of judgment or the clerk's minute order are not valid for
                    any purpose). Consequently, we remand with instructions to enter an
                    order that addresses the validity of the offer and all of the Beattie factors. 3
                                Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED IN
                    PART, REVERSED IN PART AND REMANDED to the district court for
                    entry of an order regarding RDC's request for attorney's fees that
                    considers all of the Beattie factors.


                                            P.Parragielli.er
                                                                          ,J.



                                                 J.
                    Douglas                                      Cherry

                           3 We have considered the parties' remaining arguments and conclude
                    that they are without merit.
SUPREME COURT
       OF
    NEVADA
                                                            8
(0) 1947A arteAto
                       cc: Hon. Timothy C. Williams, District Judge
                            Williams & Associates
                            Scott Michael Cantor, Ltd.
                            Accelerated Law Group
                            Eighth Judicial District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         9
(0) 1947A    c4031:9